Citation Nr: 0530809	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-23 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral pes planus, 
status post-operative, to include as secondary to external 
tibial torsion.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from March 1963 to January 
1967.  He was a member of the U.S. Army Reserve from 1982 
until his retirement in July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A March 2003 rating decision denied the 
veteran's claim, and he perfected a timely appeal.

The veteran testified at a Travel Board hearing in September 
2005 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran testified at the hearing that his pes planus was 
caused by the impact of the constant physical training 
demands of his position during his service.  He related that 
he did not manifest any symptoms during his active service 
but during his service in the Army Reserve.  His initial 
symptoms manifested in 1999.  He could only recall one 
specific incident during a drill period, which occurred at 
Ft. Dix, New Jersey.  He was walking on ice when a colonel 
called out to him.  As he turned to answer the colonel, his 
foot gave out and he went down.  The veteran related that he 
did not seek treatment.

The veteran's private provider, in a September 2005 report, 
opined "with a great degree of medical certainty" that the 
veteran's foot disorder was caused by repetitive trauma 
during his military service.  The examiner at the November 
2002 VA examination opined that the veteran's bilateral pes 
planus was secondary to a developmental condition, external 
tibial torsion, with a left posterior tibial tendon rupture 
superimposed on it.

The service medical records reflect that the veteran's feet 
were assessed as normal at both the physical examination for 
induction and separation.  Further, his feet were also 
assessed as normal at several periodic physical examinations 
conducted during his reserve drill sessions.  A December 1998 
podiatry clinic entry, however, reflects that the veteran 
presented with complaints of pain and swelling in his left 
ankle during the prior year.  Physical examination revealed 
marked pronation with pes planus involving severe 
forefoot/rearfoot varus.  He was deemed fit for continued 
duty, with a profile.  His February 2000 Report Of Medical 
History reflects the examiner noted a history of sub-talar 
joint arthropathy.  A February 2000 Report Of Medical 
Examination, Periodic, Block 17, reflects the veteran's feet 
were assessed as abnormal and the examiner noted palpable 
tibia tenderness bilaterally, left greater than right.  In 
Block 43, Summary of defects and diagnoses, the examiner 
noted history of subtalar joint arthropathy, and in Block 44, 
recommended a permanent profile for the foot disorder.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  Active 
military service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
for training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident which occurred 
during such training.  38 U.S.C.A. § 1106; 38 C.F.R. 
§ 3.6(a).  Service connection on a presumptive basis is not 
available where the only service performed is active duty for 
training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. at 476-78.

The claims file reflects no evidence of the veteran's periods 
of active service.  In order to determine if there is 
evidence of one of the crucial elements of service connection 
in the veteran's case, the Board must review his reserve 
service record, especially for the period of December 1998, 
when a diagnosis of pes planus first appeared in his reserve 
medical records.  Further, if sufficient evidence of active 
service is developed, clarification of the VA examiner's 
opinion is needed as concerns the tibia tendon rupture, as 
certain developmental conditions may be service connected if 
otherwise related to one's active service.  See VA O.G.C. 
Prec. Op. No. 82-90 (July 18, 1990).

Accordingly, the case is REMANDED for the following:

1.  The RO should inquire of the 
appropriate agency or office of the 
Department of the Army and obtain the 
records of the veteran's periods of 
active duty for training and inactive 
duty for training during his membership 
in the Army Reserve.  A cumulative 
summary of reserve points earned will 
not meet this developmental directive.  
Records of the specific dates on which 
the veteran was placed on orders for 
active duty, active duty for training, 
or inactive duty for training for the 
period January 1998 until his retirement 
should be obtained.  Copies of the 
official orders involved would be most 
helpful.  Should no records be 
available, documentation of the 
developmental effort and the fact that 
no records exist should be made a part 
of the claim file.

2.  Should records of active duty for 
training or inactive duty for training 
be developed for the period for which 
the veteran was diagnosed with pes 
planus, the RO should request an 
addendum from the examiner who conduced 
the November 2002 examination, is 
available.  Request the examiner to 
render an opinion as to the following 
questions: 1) Is the veteran's bilateral 
pes planus congenital or acquired?  2) 
If acquired, was it acquired secondary 
to the external tibial torsion diagnosed 
in November 2002?  3) If the answer to 
either 1 or 2 is yes, is it as least as 
likely as not (probability of at least 
50 percent) that the veteran's active 
duty for training or inactive duty for 
training caused or aggravated the 
posterior tibial tendon rupture, or is 
the rupture otherwise related to the 
abnormality noted on the February 2000 
Report Of Medical Examination?

The examiner should provide a full 
explanation and basis for any opinion 
rendered.  Should the examiner be unable 
to render an opinion on a basis other 
than speculation or conjecture, that 
fact should be stated for the record.  
If the examiner who conducted the 
November 2002 examination is no longer 
available, the file and question should 
be referred to another appropriate 
examiner.  If the examiner is unable to 
provide an opinion without an 
examination, the RO should arrange an 
appropriate examination.

The claim file should be provided to and 
reviewed by the examiner(s) prior to 
completion of the examination. 

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  If 
the benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

